

EXHIBIT 10.42


GAS SUPPLY AND DELIVERY SERVICE AGREEMENT
Contract UGI-CO-1013


THIS Gas Supply and Delivery Service Agreement (this "Agreement") is made and
entered into as of November 1, 2020 (the "Effective Date"), by and among UGI
Utilities, Inc. a Pennsylvania Corporation (“Utility”), having an address at 1
UGI Drive, Denver, PA 17517, and UGI Energy Services, LLC, a Pennsylvania
limited liability company ("UGIES"), having an address at 835 Knitting Mills
Way, Wyomissing, PA 19610. Utility and UGIES may herein be referred to
individually as a "Party" or collectively as the "Parties."
WHEREAS, the Utility is a local distribution company that is principally engaged
in the business of distributing natural gas to residential, commercial, and
industrial end-use customers located within its service territory in
Pennsylvania;
WHEREAS, UGIES is an energy marketer and supplier that is principally engaged in
the business of selling natural gas and managing assets for the sale and
delivery of natural gas in Pennsylvania and other states; and
WHEREAS, Utility desires to receive, and UGIES has agreed to provide, certain
gas supply and related delivery services to the Utility, subject to the terms
and conditions of this Agreement.
NOW THEREFORE, in consideration of the covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:
SECTION 1. Definitions
    1.1    "Day-Ahead Nomination" shall have the meaning set forth in Section 4
hereof.
    1.2    "Dekatherm" or "Dth" shall mean one million British Thermal Units
(MMBtu).
    1.3    "Delivery Day" shall mean the day of actual gas flow and delivery
applicable to a
Nomination. The Parties shall observe the NAESB-defined gas day, which shall be
one continuous twenty-four hour period, commencing at 10 a.m. ECT.
    1.4    "Delivery Point" or "Delivery Points" shall mean the point or points
of physical interconnection at Transcontinental Pipeline’s (“Transco”) Master
Meter No. 1006691, Tennessee Gas Pipeline’s (“Tennessee”) Union Dale Meter No.
420203, UGIES’s gathering line interconnection with the Utility, located in
Union Dale, Pennsylvania (“UGIES Union Dale”) or any other mutually agreeable
delivery points.


    1.5    "Firm" shall mean, in reference to a Party's obligation to deliver or
receive
Natural Gas, the requirement that the full quantity of Natural Gas nominated for
receipt or delivery must be delivered or received by the obligated Party, except
for reasons for Force Majeure under Section 7 or Waiver of Delivery under
Section 3.4.
1



--------------------------------------------------------------------------------



    1.6    "Maximum Daily Quantity" or "MDQ" shall have the meaning set forth in
Section 3.2 hereof.


    1.7    “Month Ahead” shall have the meaning set forth in Section 4 hereof.
    1.8    "Natural Gas" shall mean any mixture of hydrocarbons and
noncombustible
gases in a gaseous state, including vaporized LNG and propane air.
    1.9    "Nomination" shall mean a notice provided by Utility to UGIES setting
forth its delivery requirements, pursuant to Section 4 hereof. The Parties shall
maintain contacts for twenty-four (24) hours per day, seven (7) days per week,
for the purposes of providing and receiving Nominations.
    1.10    "Replacement Supply" shall mean Natural Gas quantities obtained by
Utility to replace a portion of a Scheduled Quantity that UGIES fails to deliver
in accordance with a Daily Nomination.
1.11 "Scheduled Quantity" shall mean, for a particular Delivery Day, the
quantity of Natural Gas that Utility requests in a Nomination and UGIES
confirms.
1.12 "Winter Season" shall refer to the period beginning at 10:00 a.m. ECT
November 1 and ending at 9:59 a.m. ECT the following March 31.
SECTION 2. Term
This Agreement shall be effective for a period commencing on and including the
Delivery Day of November 1, 2020 and expiring on and including the Delivery Day
of October 31, 2038 (the "Primary Term").




SECTION 3. Character of Service
3.1    Delivery Obligation. UGIES shall sell and deliver and Utility shall have
the
option to purchase and the right to receive Natural Gas on any day during the
Primary Term. UGIES's obligation to deliver and Utility's obligation to receive
Natural Gas shall be Firm for any Nomination quantity, up to the applicable MDQ.
Service will be provided using UGIES's primary firm pipeline capacity,
incremental peaking plant capacity, or a reasonably acceptable asset-backed
substitute. Service will only be subject to interruption for reasons of Force
Majeure.
    3.2    Maximum Daily Quantity. The "Maximum Daily Quantity" or "MDQ" shall
mean the maximum quantity of Natural Gas that Utility may require UGIES to
deliver on a Firm basis during the Primary Term. The MDQ for the Primary Term
shall be the following:



Period
MDQ
Transco
MDQ
Union Dale or Tennessee
November 1 through March 3171,836 Dth26,158 DthApril 1 through October 3133,720
Dth12,279 Dth



2



--------------------------------------------------------------------------------



    3.3    Authorized Overruns. If Utility wishes to overrun its MDQ on any
Delivery Day, it must request authorization from UGIES in advance. UGIES will
authorize and permit such overruns if it reasonably determines that it is
operationally feasible to do so. The Parties shall agree in advance on the
Commodity Charge to apply to any Natural Gas delivered to Utility in excess of
its MDQ.


    3.4    Waiver of Delivery Obligation. On any Delivery Day, Utility shall
maintain its distribution facilities downstream of the Delivery Point(s) in a
way that permits UGIES to deliver the Scheduled Quantities, otherwise UGIES
shall be relieved of its obligation to deliver the Scheduled Quantities for the
period and to the extent that Utility's distribution facilities do not permit
such deliveries. Once the Utility’s distribution facilities have been corrected
by Utility, UGIES shall use commercially reasonable efforts to supply the entire
amount nominated by Utility for that Delivery Day.
SECTION 4. Nomination Procedure
Utility shall have the right, but not the obligation, to make a Month-Ahead
Nomination for any quantity up to the MDQ. Utility shall notify UGIES of the
quantity requested, verbally or in writing, by 3:00 p.m. ECT on the penultimate
trading day before the expiration of the Henry Hub Natural Gas futures contract
applicable to the month of delivery.
Utility shall have the right, but not the obligation, to make a Day-Ahead
Nomination for quantities remaining after the Month-Ahead Nomination, up to the
MDQ, on trading days defined by Intercontinental Exchange ("ICE"), for delivery
on a subsequent ICE delivery day(s). Utility shall notify UGIES, either verbally
or in writing, of the requested quantity by 10:00 a.m. ECT on the ICE trading
day.
SECTION 5. Charges
5.1 Reservation Charge. Utility any shall pay UGIES an Annual Reservation Charge
of $13,719,160.00 each year during the Primary Term. The Annual Reservation
Charge shall be paid in accordance with the installment schedule below on or
before the first (1st) of each month of the Primary Term. The Reservation Charge
shall be billed and paid in accordance with Section 6 hereof.





Installment PeriodReservation Charge Payment (Per Month in Installment
Period)November through March$1,656,098.60April through
September$777,383.10October$774,368.40





3



--------------------------------------------------------------------------------



5.2    Commodity Charge. Unless Utility elects to lock a fixed price with UGIES
in accordance with paragraph (b), below, Utility shall not be obligated to
purchase or receive any Natural Gas from UGIES under this Agreement. For all
quantities of Natural Gas sold and delivered by UGIES, Utility shall pay a
Commodity Charge, which shall be determined according to the following
alternatives:


(a)For all quantities of Natural Gas, up to the Transco MDQ, delivered to
Utility's city gate made pursuant to a Month-Ahead Nomination, Utility shall pay
a Commodity Charge equal to the published Platts Inside FERC index price for
Transco, Leidy Line Receipts, plus the Transco Firm Transportation maximum
tariff rates for fuel and commodity on deliveries from Zone 6 to Zone 6.
(b)For all quantities of Natural Gas, up to the Tennessee or UGIES Union Dale
MDQ, delivered to Utility's city gate made pursuant to a Month-Ahead Nomination,
Utility shall pay a Commodity Charge equal to the published Platts Inside FERC
index price for Tennessee Gas Pipeline’s (“Tennessee”) Zone 4, 300 Leg, plus the
Tennessee Firm Transportation maximum tariff rates for fuel and commodity on
deliveries from Zone 4 to Zone 4.
(c)For all quantities of Natural Gas, up to the Transco MDQ, delivered to
Utility's city gate made pursuant to a Day-Ahead Nomination, Utility shall pay a
Commodity Charge equal to the published Platts Gas Daily Midpoint index price
for Transco, Leidy Line Receipts, plus the Transco Firm Transportation maximum
tariff rates for fuel and commodity on deliveries from Zone 6 to Zone 6.
(d)For all quantities of Natural Gas, up to the Tennessee or UGIES Union Dale
MDQ, delivered to Utility's city gate made pursuant to a Day-Ahead Nomination,
Utility shall pay a Commodity Charge equal to the published Platts Gas Daily
Midpoint index price for Tennessee’s Zone 4, 300 leg, plus the Tennessee Firm
Transportation maximum tariff rates for fuel and commodity on deliveries from
Zone 4 to Zone 4.
(e)Utility will have the right at any time to lock in a fixed Commodity Charge
for any term and quantity up to the MDQ throughout the Agreement term. The
Commodity Charges for locked in quantities shall be as agreed to by the Parties
based on prevailing market conditions at the time the lock in is made. Utility's
right to lock in a quantity of Natural Gas shall be limited as follows:
(i)The maximum quantity of Natural Gas for which Utility may lock in a fixed
Commodity Charge shall equal the MDQ less any quantities previously locked in
for the Primary Term.
(ii)Unless otherwise agreed, Utility shall notify UGIES of its intention to lock
in the Commodity Charge by no later than 3:00 p.m. ECT on the penultimate
trading day for the NYMEX Natural Gas contract to the month in which such lock
in will apply. Such notice shall identify the quantity of Natural Gas to be
locked in for each month of delivery. UGIES shall promptly communicate to
Utility any limitations on the lock in quantity identified in Utility's notice
and the Parties will utilize commercially reasonable efforts to facilitate the
lock in to the extent practicable.
4



--------------------------------------------------------------------------------



(iii)If Utility has locked in a fixed price, Utility shall be required to
purchase and take delivery of the quantity of Natural Gas for which a locked in
price is established.
The Commodity Charges determined in accordance with sub-paragraphs (a) and (b)
above shall be billed and paid on a monthly basis, in accordance with Section 6.






SECTION 6. Billing and Payment
UGIES will invoice Utility each month of the Primary Term for the Reservation
Charges due in accordance with Section 5.1, plus any applicable taxes in
accordance with Section 10 hereto. UGIES will invoice Utility monthly for all
Commodity Charges applicable to service rendered during the prior month, plus
any applicable taxes in accordance with Section 10 hereto. Utility shall pay
UGIES the full amount of such Commodity Charges and applicable taxes, due no
later than ten (10) days following Utility's receipt of the invoice. All
payments shall be made by Wire Transfer (EFT) to UGIES's banking institution,
designated as follows:
Mellon Bank, N.A.
Pittsburgh, PA
Account No. XXXXX
ACH No. XXXXX
SECTION 7. Force Majeure
7.1    Generally. Except as otherwise set forth herein, deliveries under this
Agreement shall be Firm and shall not be subject to curtailment, interruption,
or proration, except as the result of Force Majeure. In the event that either
UGIES or Utility is unable, wholly or in part, by a Force Majeure event to carry
out its obligations under this Agreement, it is agreed that upon such Party's
giving notice and full particulars of such Force Majeure event, in accordance
with Section 7.4, then the obligations of the Party giving such notice insofar
as they are affected by such Force Majeure event shall be suspended, from the
inception, and during the continuance of any inability so caused, but for no
longer period. The Party claiming Force Majeure shall not be excused from its
responsibility for imbalance charges.
7.2    Included Events. Force Majeure shall include, but not be limited to, the
following: (i) physical events such as acts of God, landslides, lightning,
earthquakes, fires, storms, or storm warnings, such as hurricanes which result
in evacuation of the affected area, floods, washouts, explosions, breakage or
accident or necessity of repairs to machinery or equipment or lines of pipe,
except as provided in Section 7.3; (ii) interruption and/or curtailment of
primary Firm transportation and/or storage by transporters; (iii) acts of others
such as strikes, lockouts, or other industrial disturbances, riots, sabotage,
terrorist actions, insurrections, or wars; and (iv) governmental actions such as
necessity for compliance with any court order, law, statute, ordinance,
regulation, or policy having the same effect of law promulgated by a
governmental authority having jurisdiction.
7.3    Excluded Events.
(a)    Neither Party shall be entitled to the benefit of the provisions of Force
Majeure to the extent that performance is affected by any or all of the
following circumstances: (i) the
5



--------------------------------------------------------------------------------



curtailment of interruptible or secondary Firm transportation; (ii) the
contractual non-performance or negligence of any affiliate, independent
contractor, agent, or employee of UGIES in operating or maintaining any upstream
pipeline facilities utilized by UGIES; (iii) the Party claiming excuse failed to
remedy the condition and to resume the performance of such covenants or
obligations with reasonable dispatch; (iv) economic hardship, to include,
without limitation, UGIES's ability to sell Natural Gas at a higher or more
advantageous price than the Agreement price, Utility's ability to purchase
Natural Gas at a lower or more advantageous price than the Agreement price, (v)
the loss of Utility's market(s) or Utility's inability to use or resell Natural
Gas purchased hereunder, except, in either case, as provided in Section 7.2; or
(vi) the loss or failure of UGIES's gas supply, including but not limited to the
failure of UGIES's gas supply to be delivered to an upstream receipt point on
UGIES's pipeline capacity, or depletion of reserves, except, in either case, as
provided in Section 7.2.
(b)    In addition to the foregoing, for supplies sourced from local Marcellus
production wells, UGIES shall not be entitled to the benefit of Force Majeure to
the extent that performance is affected by any or all of the following
circumstances: (x) any well failures or freeze-offs; and (y) any failure of
conditioning equipment such as regulation, compression, or dehydration
equipment.
7.4    Notice. The Party asserting Force Majeure shall provide immediate written
notice to the other Party of the occurrence of a Force Majeure event. Notice
shall include: (i) a detailed explanation of the event that has occurred; (ii)
the known or expected impact on the Party's ability to perform; and (iii) the
period of time during which the Party's performance will be impacted. The Party
asserting Force Majeure will remedy the Force Majeure event and resume
performance of its obligations hereunder as soon as reasonably possible.
SECTION 8. Failure to Deliver or Receive Gas
8.1    Failure to Deliver. Unless otherwise excused by the waiver of a delivery
obligation under Section 3.4 or a Force Majeure event under Section 7.2, if
UGIES fails to deliver all or a portion of a Scheduled Quantity on any Delivery
Day, UGIES shall pay Utility an amount equal to the difference between: (i) the
Nomination quantity for the Delivery Day and (ii) the quantity delivered during
such Delivery Day (such difference being the "Deficiency Amount"); times the
positive difference between (iii) the applicable Commodity Charge as determined
under Section 5.2 hereof and (iv) the cost of Replacement Supply as determined
by Utility in a commercially reasonably manner within a reasonable time after
UGIES fails to deliver the Deficiency Amount.
8.2    Failure to Receive. Unless otherwise excused by the waiver of a delivery
obligation under Section 3.5 or a Force Majeure event under Section 7.2, if
Utility fails to take all or a portion of the Scheduled Quantity for the
Delivery Day, Utility shall pay UGIES an amount equal to the Deficiency Amount
times the positive difference between (i) the applicable Commodity Charge as
determined under Section 5.2 hereof and (ii) the price received by UGIES from
the sale of the Deficiency Amount as determined by UGIES in a commercially
reasonable manner within a reasonable time after Utility fails to take delivery
of the Deficiency Amount.
8.3    Duty to Mitigate. Each Party has an affirmative duty to mitigate in good
faith
the extent of damages that may arise from the other Party's failure to discharge
its receipt or delivery obligations under this Agreement. In the event a Party
fails to properly discharge its duty to mitigate,
6



--------------------------------------------------------------------------------



any amounts otherwise due under Sections 8.1 and 8.2 hereunder shall be reduced
by an amount that would not have been incurred had such duty been properly
discharged.
8.4    Exclusive Remedy. The remedies set forth in Sections 8.1 and 8.2 shall be
the exclusive remedies available to a Party for the other Party's failure to
discharge its firm receipt or delivery obligation hereunder.
SECTION 9. Indemnification
Except as otherwise limited pursuant to this Agreement, each Party shall
indemnify, defend, and hold harmless the other Party, the other Party's
officers, employees, shareholders, directors and agents, and their respective
successors and assigns from and against any and all third party claims, demands,
liabilities, losses, expenses, costs, obligations, recoveries, or damages of any
nature whatsoever, whether accrued, absolute, contingent, or otherwise,
including, without limitation, court costs and attorneys' fees (whether or not
suit is brought) arising out of, resulting from, or relating to: (i) negligence,
gross negligence, bad faith actions, or willful misconduct in connection with
this Agreement, and (ii) any Natural Gas while it is in the Party's control or
possession. This Section 9 shall survive termination of the Agreement.
SECTION 10. Taxes
10.1     Responsibility. Responsibility for payment of all kinds of taxes
applicable to Natural Gas sold hereunder shall be allocated as follows:
(a)UGIES shall pay, or cause to be paid, and Utility shall be held harmless by
UGIES, for the payment of all taxes imposed on or with respect to the Natural
Gas sold or delivered hereunder by UGIES for which the taxable incident arises
or occurs prior to the delivery of Natural Gas to the Delivery Point(s); and
(b)Utility shall pay or cause to be paid, and UGIES shall be held harmless by
Utility, for the payment of all taxes imposed on or with respect to the Natural
Gas sold or delivered by UGIES hereunder for which the taxable incident arises
or occurs upon delivery or after the Natural Gas is delivered to the Delivery
Point(s).
10.2     Reimbursement. If a Party is required to remit or pay taxes that are
the other Party's responsibility hereunder (including any tax which would have
been incurred by a Party absent this Agreement), the Party responsible for such
taxes shall promptly reimburse the other Party therefor.
SECTION 11. Title and Warranties
11.1     Warranty of Title. UGIES hereby warrants good and merchantable title to
the Natural Gas sold by it hereunder or the right to sell the same, and warrants
that all Natural Gas
delivered to Utility shall be free from all liens, encumbrances, and adverse
claims. Upon delivery to Utility, title shall be passed to Utility.
11.2     Warranty Disclaimers. Except as expressly stated herein, neither Party
provides any warranties to the other, express or implied, including implied
warranties of merchantability and fitness for a particular purpose.
7



--------------------------------------------------------------------------------



SECTION 12. Notices
12.1     Generally. All invoices, payments, and other communications made
hereunder shall be delivered to the addresses specified in writing by the
Parties from time to time.
12.2     Means of Delivery. Unless a specific means of notice is expressly
stated herein, all notices required hereunder may be sent by mutually acceptable
means, provided however that (i) notices shall be deemed given on a Business Day
by the addressee, (ii) notices sent electronically shall be deemed received upon
the sending Party's receipt of confirmation of successful transmission, and
(iii) any notice received on a day other than a Business Day or after 5:00 p.m.
ECT on a Business Day shall be deemed received at the start of the next
following Business Day.


12.3 Addresses. Notices shall be provided to the Parties at the following
addresses:
If to UGI Energy Services, LLC, to:
UGI Energy Services, LLC
835 Knitting Mills Way
Wyomissing, PA 19610
Telephone:    (610) 373-7999
Facsimile:    (610) 374-4288
Attention:    V.P. Gas Supply & Customer Operations
If to UGI Utilities, Inc., to:
UGI Utilities, Inc.
1 UGI Drive
Denver, PA 17517
Telephone:    (610) 781-1993
Facsimile:    (610) 796-3606
Attention:    Director Energy Supply & Planning


SECTION 13. Assignment
This Agreement shall be binding upon and inure to the benefit of the respective
successors and assigns of the Parties; provided, however, that this Agreement
shall not be transferred or assigned, by operation of law or otherwise, by UGIES
or Utility without the other Party's prior written consent, which consent shall
not be unreasonably withheld or delayed. Notwithstanding the foregoing, either
Party may assign its rights and obligations hereunder to any parent, subsidiary,
or affiliate, upon prior written notice to the other Party.
SECTION 14. Confidentiality
The existence, terms, and conditions of this Agreement shall be and remain
confidential to the extent permitted by law.
8



--------------------------------------------------------------------------------



SECTION 15. Laws and Regulatory Bodies
15.1     Generally. This Agreement shall be subject to all federal and state
laws and to the orders, rules, and regulations of any duly constituted federal
or state regulatory body or authority having jurisdiction. The interpretation
and enforceability of this Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without recourse to its conflict of law
principles.
15.2     Regulatory Event. In the event that any regulatory body directly or
indirectly asserts jurisdiction over the Parties' obligations and, as a result,
performance under the Agreement becomes commercially impracticable by either
Party ("Regulatory Event"), then the Parties shall negotiate in good faith in
order to amend the Agreement (and the Parties' obligations and rights
thereunder) to cure the Regulatory Event. In the event that the Regulatory Event
cannot be reasonably cured to the satisfaction of the affected Party, the Party
so affected shall have the right to terminate the Agreement upon thirty (30)
days written notice to the other Party. A regulatory agency disallowing, in
whole or in party, the pass through costs resulting from this Agreement shall
not constitute a Regulatory Event.
SECTION 16. Dodd-Frank Provisions
16.1     The terms set forth below shall have the meanings ascribed to them:
"CFTC" means the U.S. Commodity Futures Trading Commission.
"CFTC Regulations" means the rules, regulations, orders, supplementary
information, guidance, questions and answers, staff letters, and interpretations
published or issued by the CFTC, in each applicable case as amended, and when
used herein may also include specific citations to Titles, Parts, or Sections of
Title 17 of the Code of Federal Regulations without otherwise limiting the
applicability of other rules, regulations, orders, supplementary information,
guidance, questions and answers, staff letters, and interpretations.
"Commodity Exchange Act" means the U.S. Commodity Exchange Act, as amended, 7
USC Section 1, et seq.
"Commodity Option" means a "Commodity Option" within the meaning of CFTC
Regulations.
"SEC" means the U.S. Securities and Exchange Commission.
"Swap" means a "swap" as defined in Section I a(47) of the Commodity Exchange
Act and CFTC Regulations.
"Trade Option" means a Commodity Option between the Parties under the Agreement
that meets the conditions contained in CFTC Regulation 32.3(a).
16.2     The Parties shall seek to agree at the time a transaction is executed
whether the transaction is a Trade Option or a contract, excluded from the
defined term Swap or otherwise exempt from reporting. If a transaction is a
Trade Option, each Party shall report the transaction in accordance with CFTC
Regulation Part 32 and any applicable CFTC no-action letter. If the Parties
9



--------------------------------------------------------------------------------



cannot agree as to whether a transaction is a Trade Option or otherwise exempt
from reporting, then each Party shall make its own determination.
16.3     Each Party warrants and represents that, as of the effective date of
this Agreement and on each date that it enters into a transaction subject to
this Agreement, that:
(i)It regularly makes or takes delivery of the commodity that is the subject of
the transactions that are entered into subject to this Agreement in the ordinary
course of its business, and any transaction it enters into subject to this
Agreement is entered into in connection with such business;
(ii)To the extent that any transaction entered into subject to this Agreement
contains an embedded option, then either the factors determining the exercise of
such option are beyond the control of the exercising Party, or if it is the
offeree (i.e. Utility) of such option, it is a producer, processor, commercial
user of, or a merchant handling the commodity, products, or byproducts thereof,
that is/are the subject of the transaction (a "Commercial Party") and that it is
entering into the transaction solely for purposes related to its business as
such; and if it is the offeror (i.e. UGIES) of such option, it is either a
Commercial Party and it is entering into the transaction solely for purposes
related to its business as such or it is an "eligible contract participant," as
defined in Section 1a(18) of the Commodity Exchange Act and the rules,
regulations, orders, and interpretations of the CFTC and, as applicable, the
SEC; and
(iii)It intends to make or take physical delivery of the commodity that is the
subject of any transaction it enters into subject to this Agreement, in
accordance with the terms and provisions of any applicable confirmations and
this Agreement.
16.4     Each Party will promptly notify the other Party if any representation
is made by such Party, with respect to the Dodd-Frank Provisions, becomes
materially incorrect or misleading in any respect and will promptly update such
representation.
SECTION 17. Limitation of Damages
UNLESS EXPRESSLY PROVIDED HEREIN, A PARTY'S LIABILITY SHALL BE LIMITED TO DIRECT
ACTUAL DAMAGES ONLY. NEITHER PARTY SHALL BE LIABLE FOR CONSEQUENTIAL,
INCIDENTAL, PUNITIVE, EXEMPLARY, OR INDIRECT DAMAGES, LOST PROFITS, OR OTHER
BUSINESS INTERRUPTION DAMAGES, BY STATUTE, IN TORT OR CONTRACT, UNDER ANY
INDEMNITY PROVISION, OR OTHERWISE. THIS PARAGRAPH SHALL SURVIVE EXPIRATION OR
TERMINATION OF THIS AGREEMENT.
SECTION 18. Miscellaneous
18.1     Waiver. No waiver of any breach hereof shall be held to be a waiver of
any other or subsequent beach.
18.2     Set-offs. Each Party reserves to itself all rights, set-offs,
counterclaims, and other defenses to which it is or may be entitled to under
applicable law.
10



--------------------------------------------------------------------------------



18.3     Documentation. Each Party shall provide all documents necessary to
effectuate this Agreement and the transactions that underlie this Agreement.
18.4     Amendments. This Agreement, including Appendices hereto, may be amended
or modified only by a writing signed by duly authorized representatives of both
Parties.
18.5     Authorization. Utility and UGIES each represents to the other its
respective belief that it has obtained all necessary corporation and regulatory
authorizations to execute and perform its obligations under this Agreement.


(Remainder of this page intentionally left blank)


11




--------------------------------------------------------------------------------



IN WITNESS THEREOF, the Parties have executed this Agreement in duplicate by
their respective duty authorized officers as of the day and year first written
above.


UGI UTILITIES, INC.
By:/s/ Paul Szykman
Name: Paul Szykman
Title: Chief Regulatory Officer    


UGI ENERGY SERVICES, LLC
By:/s/ Joseph Hartz
Name: Joseph Hartz
Title: President & Chief Executive Officer
12

